Citation Nr: 1628061	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for bilateral pes planus (flat feet), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from May 12, 1976, to June 17, 1976, and on active duty for training in the Army National Guard from January 4, 1982, to June 23, 1982. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen a previously denied service connection claim for bilateral flat feet, and denied service connection for bipolar disorder, sleep apnea, and toe amputations.  The Veteran however limited his notice of disagreement and appeal to the flat foot claim only.  

In April 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.

Below, the Board reopens the service connection claim for bilateral flat feet.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board further observes that the Veteran filed an August 2015 Fully Developed Claim for pension and there is no indication that any development has been initiated on that claim.  It is not in the jurisdiction of the Board and is REFERRED to the RO for appropriate action.




FINDINGS OF FACT

1.  Unappealed rating decisions dated in February 2006 and August 2006 denied service connection for bilateral flat feet.

2.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for bilateral flat feet.


CONCLUSIONS OF LAW

1.  The February 2006 and August 2006 rating decisions denying service connection for bilateral flat feet are final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2015).
 
2.  The evidence received subsequent to the last final rating decision is new and material, and the claim of entitlement to service connection for bilateral flat feet is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v Shinseki, 24 Vet. App. 110, 117 (2010).

Turning now to the relevant evidence in this case, the RO denied the Veteran's original service connection claim for bilateral pes planus in a February 2006 rating decision.  The RO determined that the Veteran's flat feet pre-existed his active service and were not permanently worsened therein.  It was also noted that a VA examination had been scheduled for him, but he failed to report.
 
In March 2006, the Veteran submitted a request that his VA examination be rescheduled.  The RO scheduled another examination, but the Veteran again failed to report.  

In light of this additional development, the RO readjudicated the claim in an August 2006 rating decision and ultimately continued the denial.  The Veteran did not appeal the February and August 2006 rating decisions and they therefore became final.
In 2011, the Veteran sought to reopen his previously denied service connection claim for bilateral flat feet.  The March 2012 rating decision declined to reopen the claim and this appeal ensued. 

The Board observes that the RO subsequently reopened the claim in a December 2014 SSOC.  Regardless however, because the record contains a previously denied service connection claim for bilateral flat feet, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Based on the procedural history as outlined above, the last final rating decision that denied service connection for bilateral flat feet was the August 2006 rating decision.

On review, the Board finds that the new and material evidence has been received since adjudication of the final rating decision.  Newly received evidence includes the Veteran's April 2016 competent testimony as to having worsening foot problems during service, but without any foot problems prior to his service entrance.  This newly received evidence relates to the unestablished element of a nexus and raises a reasonable possibility of substantiating the claim.  Accordingly, the criteria to reopen the service connection claim for bilateral flat feet are met and the petition to reopen is granted.  

ORDER

New and material evidence having been received, the service connection claim for bilateral flat feet is reopened; to this extent only, the petition is granted.

REMAND

Further development is necessary prior to analyzing the merits of the claim.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2015). 
When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096   44 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 44 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

In general, congenital or "hereditary" defects are not considered diseases or injuries within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. § 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).   However, VA's Office of General Counsel has held that service connection may be granted for a congenital disease on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Moreover, although a congenital defect is not a disease, service connection still may be granted for resultant disability caused by any superimposed disease or injury.

In this case, a medical addendum is necessary to clarify the etiology of the Veteran's bilateral flat feet.  The May 2014 VA examiner diagnosed the Veteran with congenital pes planus which he determined pre-existed service entrance and was not aggravated by service beyond its normal progression.  However, the Board finds the opinion inadequate.  First, the May 2014 VA opinion did not consider and address the Veteran's competent hearing testimony as to him having no foot problems prior to service and to observing a worsening of foot problems during service.  Second, the examiner did not indicate whether the Veteran's foot disability is a defect or disease and this is significant in that VA's standard of review differs according to whether a condition is a congenital disease versus a congenital defect.  These matters should be addressed in the addendum.

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims file any outstanding relevant evidence, forward the Veteran's claims file to the medical examiner who conducted the May 2014 VA foot examination for the purpose of providing an addendum clarifying the etiology of his bilateral flat feet.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If the requested examiner is no longer available, or if the identified examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.

Although a complete review of the record is imperative, attention is called to the following:

*A May 12, 1976 Report of Medical Examination showing a normal clinical evaluation of the feet.  See also, Report of Medical History showing no foot complaints.

*STR dated on May 25, 1976 showing the Veteran's complaint of pain in both feet and impression of rule-out pes planus.

*A May 25, 1976 STR Narrative Summary showing that the Veteran did not meet the medical standards for induction or enlistment under provisions of paragraph 2-10b (5), Chapter 2, AR 40-501 due to congenital pes planus, not service aggravated.

*A May 27, 1976, Report of Medical History on which the Veteran indicated that he had had foot trouble or "bad feet."  

*A May 27, 1976, Report of Medical Examination indicating an abnormal clinical evaluation of the feet and a diagnosis of pes planus per the Veteran's health records and examination.  He was NOT qualified for induction.

*A May 28, 1976, Application for Separation from Service by Reason of Erroneous Enlistment or Induction, signed by the Veteran acknowledging that he had a medical condition diagnosed as pes planus which would have permanently disqualified him for entry into the military service had it been detected at that time

*A June 1976 Medical Board Proceedings Report determining that the Veteran was medically unfit for enlistment due to pes planus.

*A September 1981 Report of Medical History on which the Veteran denied having had any foot trouble.

*A September 1981 Report of Medical Examination showing a normal evaluation of the feet and notation that he is qualified for ARNG.

*A May 2014 VA examination report diagnosing congenital pes planus, not aggravated by service. 

*The April 2016 hearing transcript showing the Veteran's report of having had no foot trouble prior to service entrance, and his belief that his foot trouble began in service and worsened therein.

AFTER reviewing the claims file, the examiner is asked to provide an addendum addressing the following:

a)  Provide an opinion as to whether the Veteran's flat feet are considered a congenital disease or a congenital defect.  (Note: A disease is capable of improvement or deterioration, while a defect is static.)

(i) If his pes planus is a congenital DISEASE:  

-Did pes planus clearly and unmistakably (i.e., obviously and manifestly) exist prior to service?  

**Please reconcile the opinion with the Veteran's testimony of having had no foot problems prior to service and the fact that his first induction examination revealed normal feet.

-Did pes planus clearly and unmistakably (i.e., obviously and manifestly) not permanently worsen beyond its normal progress during service?

(ii) If the Veteran's pes planus is considered a congenital DEFECT: 

- Is it at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability?

Please reconcile the opinions with all evidence of record, specifically to include the Veteran's STRs and his lay testimony.
  
A complete rationale should be provided for any opinion expressed and conclusion reached.

2.  After the above is completed, readjudicate the service connection claim on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board. Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


